Citation Nr: 1223927	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-16 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from September 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied entitlement to service connection for erectile dysfunction.  

Following a March 2009 statement of the case, the Veteran perfected his appeal through the submission of a May 2009 VA Form 9, Substantive Appeal. 

In September 2009, VA received a VA Form 21-4138, ostensibly from and signed by the Veteran, withdrawing his appeal.  

In November 2009, despite his apparent withdrawal of his appeal, the Veteran submitted a second VA Form 9, on which he amended his hearing request, as addressed infra.

A VA employee contacted the Veteran in November 2009 to clarify the conflicting requests concerning the withdrawal of his appeal and the request for a hearing.  The Veteran indicated that he had not submitted the VA Form 21-4138 withdrawing his appeal.  He further explained that his statement on his November 2009 VA Form 9, in which he stated that he had multiple disabilities that could cause his erectile dysfunction, including diabetes, a spinal cord injury, kidney disease, and hypertension, was not meant to be a claim for increased ratings for those disabilities.

The Board accepts the Veterans statement that he did not intend to withdraw the appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2009, VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board).  

The Veteran has a right to the requested hearing, but has not yet been provided with such hearing.  38 C.F.R. § 20.700(a) (2011).  As such, a remand is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


